DETAILED ACTION
This Office action is in response to the amendment filed 2/15/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do (Reg. No. 47,529) on 2/25/2022.

The application has been amended as follows: 	
Claims 28, 33, 38, 40-41, 45-47 are further amended. All other claims remain as-is. 

28. An apparatus comprising: 
a nonvolatile semiconductor storage device having a cache area and a storage area; and 
a controller configured to set a setting to a first write setting or a second write setting based on a type of data write processing, 
wherein the first write setting performs storage processing causing the nonvolatile semiconductor storage device to store data from the cache area into the storage area by transmittingfirst instruction to write data to the nonvolatile semiconductor storage device, wherein the first instruction is transmitted a first number of times,
wherein the second write setting performs storage processing causing the nonvolatile semiconductor storage device to store data from the cache area into the storage area by transmitting a second wherein the second instruction is transmitted a second number of times larger than the first number of times,
wherein the controller sets the setting to the second write setting in the nonvolatile semiconductor storage device in response to determining the type of the data write processing is an update of firmware of the apparatus.

33. A method to be executed by an apparatus, the method comprising: 
set
wherein the first write setting performs storage processing causing a nonvolatile semiconductor storage device to store data from a cache area into a storage area by transmitting a first instruction to write data to the nonvolatile semiconductor storage device, wherein the first instruction is transmitted a first number of times,
wherein the second write setting performs storage processing causing the nonvolatile semiconductor storage device to store data from the cache area into the storage area by transmittinga second instruction to write data to the nonvolatile semiconductor storage device, wherein the second instruction is transmitted a second number of times larger than the first number of times,
wherein the setting is set[[s]] 

is changed from the first write setting to the second write setting in a case where  is performed.  

40. The method according to claim 33, wherein the setting is set to the second write setting in the nonvolatile semiconductor storage device in a case where the type of the data write processing is first activation after a change of a version of the apparatus.  

41. The method according to claim 33, wherein the setting is set to the second write setting in the nonvolatile semiconductor storage device in a case where the type of the data write processing is clearing the setting in the nonvolatile semiconductor storage device or first activation after a change of setting of the apparatus.  
 
45. The apparatus according to claim 28, wherein the controller performs the update of the firmware of the apparatus after the setting is set to the second write setting in the nonvolatile semiconductor storage device in a case where the type of the data write processing is the update of the firmware of the apparatus.  

46. The apparatus according to claim 28, wherein the controller sets the setting to the second write setting in the nonvolatile semiconductor storage -6-    Attorney Docket: 10183816US01device in a case where the type of the data write processing is first activation after a change of a version of the apparatus.  
setting to the second write setting in the nonvolatile semiconductor storage device in a case where the type of the data write processing is clearing the setting in the nonvolatile semiconductor storage device or first activation after a change of setting of the apparatus.  

Allowable Subject Matter
Claim 28, 30-33, 35-49 are allowed for the same reasons as outlined in the Quayle action of 12/8/2021.
The Examiner’s amendment presented above addresses minor informalities in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139